MEMORANDUM**
Dominic Alan Grasseth appeals his convictions for mail theft. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We reject Appellant’s arguments regarding the motion to suppress as that issue has been resolved on another appeal,1 and its resolution is the law of the case.2
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. United States v. Phillips, No. 01-30396, 46 Fed.Appx. 894, 2002 WL 31119846 (9th Cir. Sept. 25, 2002).


. See United States v. Amlani, 111 F.3d 705, 719 (9th Cir. 1997).